ITEMID: 001-89733
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF AGASARYAN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Isabelle Berro-Lefèvre;Mark Villiger;Mirjana Lazarova Trajkovska;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1949 and lives in Moscow.
5. The applicant worked as chief physician in a hospital managed by the Moscow patriarchate. On 29 November 2000 the applicant on her own initiative left her place of work in order to participate in a conference dedicated to the fight against drug addiction in Russia, organised by the Russian Orthodox Church.
6. On 18 December 2000 the applicant was dismissed for unjustified absence from work on 29 November 2000. She believed that the dismissal was unlawful and brought civil proceedings for reinstatement and for compensation for pecuniary and non-pecuniary damage.
7. On 28 March 2001 the Simonovskiy District Court of Moscow partly allowed the claims, ordered her reinstatement and awarded her 19,401.03 Russian roubles (RUB) in respect of pecuniary damage. The applicant’s claims for non-pecuniary damage were dismissed. On 14 May 2001 the Moscow City Court upheld the judgment on appeal.
8. On 16 May 2001 the Moscow Prosecutor’s Office lodged an application for supervisory review of the judgment. On 1 June 2001 the Presidium of the Moscow City Court quashed the judgment of 28 March 2001 and the appeal decision of 14 May 2001 and remitted the case to the first-instance court for a fresh examination.
9. On 19 September 2001 the Simonovskiy District Court of Moscow dismissed the applicant’s claims in full. The Moscow City Court upheld the judgment on 22 October 2001.
10. The Vice-President of the Supreme Court lodged an application for supervisory review of the ruling of the Presidium of the Moscow City Court of 1 June 2001 and the subsequent judgments.
11. On 16 April 2002 the Supreme Court of Russia, by way of supervisory review, quashed the ruling of 1 June 2001 and the judgment of 19 September 2001 and restored the validity of the judgment of 28 March and the appeal decision of 14 May 2001 as regards the applicant’s reinstatement and the refusal to pay her compensation for non-pecuniary damage. The applicant’s pecuniary claims were remitted to the first-instance court for a fresh examination as the amount initially awarded had by that time considerably decreased in purchasing power. No appeal lay against this ruling.
12. The Prosecutor General’s Office lodged an application for supervisory review of the Supreme Court’s ruling of 16 April 2002.
13. On 5 June 2002 the Presidium of the Supreme Court of Russia quashed the judgment of 16 April 2002 by way of supervisory review and restored the validity of the judgment of 19 September 2001, upheld on appeal on 22 October 2001.
14. For the relevant provisions on the supervisory review proceedings contained in the 1964 Code of Civil Procedure, see the Court’s judgment in the case of Ryabykh v. Russia (no. 52854/99, §§ 31-42, ECHR 2003-IX).
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
